

 
 

--------------------------------------------------------------------------------

 

SEPARATION AND RELEASE AGREEMENT
 
This Separation and Release Agreement (“Agreement”) is made and entered into by
and between Eric T. Gillespie (“Employee”) and Onvia, Inc. (the “Company”).
 
Both parties wish to set forth the terms and conditions of Employee’s departure
from Employee’s employment with the Company.  In consideration of the mutual
promises contained in this Agreement, the parties agree as follows:
 
1.Separation Date.  Employee’s last day of employment with the Company is
October 15, 2010 (the “Separation Date”).  Employee will be paid Employee’s
salary through the Separation Date, less all required or agreed upon
withholding.   Employee acknowledges that following the Separation Date,
Employee will have no authority to bind the Company to any contract or
agreement, or to act on behalf of the Company or any of its affiliates, and the
Company will not have any obligation to reimburse Employee for any expenses
incurred by Employee after the Separation Date.


2.  Severance Payment.  In exchange for the promises of Employee contained in
this Agreement and conditioned upon full compliance thereof, the Company will
pay Employee a total sum of Two Hundred and Twenty Five Thousand Dollars
($225,000.00) as a severance payment (“Severance Payment”).  The Severance
Payment will be subject to all lawful or required deductions and withholdings
and will be paid in a lump sum within a reasonable time after the effective date
of this Agreement.  Employee and the Company agree that the Severance Payment
represents sufficient consideration for Employee’s execution of this Agreement
and Employee’s fulfillment of the promises made in this Agreement.


3.Accrued Paid Time Off.  Employee will be paid for any earned but unused paid
time off (“PTO”) as of the Separation Date (200 hours), less all lawful or
required deductions and withholdings.  Employee acknowledges that this amount
equals Twenty One Thousand Six Hundred Thirty Four Dollars ($21,634).  PTO will
cease to accrue after the Separation Date.


4.  Medical Benefits/COBRA Coverage.  The Company will continue to provide
coverage under any group medical benefits plan under which Employee and
Employee’s dependents were covered on the date of this Agreement as in effect
from time to time for the Company’s employees, through and including the
Separation Date.  Employee will be responsible to pay any amounts chargeable as
“employee premium contribution” amounts with respect to any such coverage. 
Employee and Employee’s covered dependents may be eligible to elect a temporary
extension of group health plan coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as subsequently amended (“COBRA”).  In the event
that Employee elects to extend Employee’s group health plan coverage in
accordance with COBRA, Onvia will pay on behalf of Employee the Employee’s COBRA
premium from November 1, 2010 until the earliest of (i) the termination of
Employee’s COBRA continuation coverage, (ii) October 31, 2011 or (iii) such time
that such payment could result in excise tax to Onvia or other adverse
ramification to Onvia because of failure to satisfy the nondiscrimination rules
of section 105(h) of the Internal Revenue Code of 1986, as amended or other
nondiscrimination rules.  If because of clause (iii) of the preceding sentence,
the payment by Onvia of the COBRA premium ceases prior to the earlier of (i)
termination of Employee’s COBRA continuation coverage or (ii) October 31, 2011
(such earlier date being referred to as the “Benefit Payment Period End Date”),
Onvia shall pay Employee for each month after it ceases to pay Employee’s COBRA
premium and prior to the Benefit Payment Period End Date a monthly sum equal to
the monthly COBRA premium.


5.  Release of Claims.  Employee acknowledges and agrees that Employee would not
be entitled to the Severance Payment if Employee did not sign this
Agreement.  Employee  hereby releases and discharges the Company and its
affiliated companies and related entities, and the present and former employees,
agents, officers, directors and shareholders of any of them, from all claims,
demands, actions or causes of action, rights or damages, including costs and
attorneys’ fees (collectively, “Claims”), which Employee and Employee’s
successors, heirs, and assigns may have on Employee’s behalf, known or unknown,
which arose prior to the date Employee signs this Agreement.
 
5.1.  This release includes but is not limited to:  Claims for breach of express
or implied contract, breach of covenant of good faith and fair dealing, wrongful
discharge, constructive discharge, defamation, tortious interference with
business expectancy, personal injury, mental distress, or impaired reputation,
and any Claim based on express or implied public policy, contract, tort, or
common law; Claims pursuant to state or municipal wage and hour laws or
regulations, including, but not limited to, laws or regulations pertaining to
wages, hours, overtime compensation, meal and/or rest periods, and payroll
record-keeping; Claims arising under the Washington Law Against Discrimination,
RCW. 49.60. et.seq., the Age Discrimination in Employment Act (as amended by the
Older Workers Benefit Protection Act), the Civil Rights Acts, the Equal Pay Act,
the Americans with Disabilities Act, or any other federal, state or local laws
or regulations prohibiting employment discrimination; Claims under any federal,
state or local leave laws like the Family Medical Leave Act; Claims under the
Employee Retirement Income Security Act, the Immigration Reform Control Act, the
Fair Credit Reporting Act, the Worker Adjustment and Retraining Notification
Act, the Occupational Safety and Health Act, the National Labor Relations Act,
and the Uniformed Service Employment and Reemployment Rights Act; and any other
Claims arising out of Employee’s employment with the Company or Employees’
separation from that employment. 


5.2.  Nothing in this Agreement, including the general release of Claims set
forth in this Section 5, shall be construed to have any effect upon the rights
of Employee (a) for compensation for vested benefits arising under any Company
employee benefit plan, in accordance with the terms of such plans; (b) with
respect to any obligation of the Company under this Agreement; or (c) for
indemnification or defense, including attorney’s fees and costs, by the Company,
to the extent such rights may arise under law, or be provided under  the
Company’s Articles or Bylaws  with respect to Employee’s acts or omissions while
employed by the Company. 


6.  No Other Payments Due.     Employee affirms that Employee has reported all
hours worked as of the date Employee signs this Agreement, that Employee has
been paid and/or has received all compensation, wages, bonuses, commissions
and/or benefits due and payable to Employee as of the date of Employee’s
termination, and that no other compensation, wages, bonuses, commissions and/or
benefits are due to Employee.


7.  No Admission of Liability.  Employee understands and acknowledges that this
Agreement does not constitute an admission by the Company of any wrongdoing or
liability. 


 
8.  Confidential Information.

 
8.1. Non-Disclosure.  Employee acknowledges that by virtue of Employee’s
employment with the Company, Employee had access to and acquired knowledge of
trade secrets and information relating to the business of the Company and its
affiliates that are not generally known outside of the Company (“Confidential
Information”).   Employee acknowledges and agrees that all such Confidential
Information, including documents, computer software, electronic information or
copies thereof, shall remain the property of the Company.  Employee further
acknowledges and reaffirms Employee’s continuing obligation to preserve as
confidential all such Confidential Information and agrees not to disclose such
Confidential Information to any person, firm or entity.
 
8.2.  Return of Materials/Equipment.  Employee will promptly deliver to the
Company, and will not remove from the Company’s premises or possession, all
documents and materials, or copies thereof, that contain Confidential
Information or that Employee prepared or acquired in connection with the
Company’s business.   Employee will also promptly deliver to the Company all
property provided by the Company, with the exception of a blackberry and lap
top, which Employee may retain so long as the Company confirms that all
Confidential Information contained within these electronic devices has been
deleted.
 
8.3.  Injunctive Relief.  Employee acknowledges and agrees that the Company has
the right to obtain an injunction to restrain Employee from disclosing
Confidential Information and is not required to post bond or other security.
 
8.4.  Non-Compete/Non-Solicitation.  Employee agrees that for a period of one
(1) year after the Separation Date, Employee will not  (a) engage in any
competitive activities or accept employment by or agree to provide services to
any person or entity that engages in competitive activities ("competitive
activities" meaning the development, production or provision of any product,
service, technology, or project that is or is intended to be competitive with
any product, service, technology, or project, on which Employee worked or about
which Employee learned Confidential Information while employed at the Company)
or (b) render services to any client or customer of the Company for which
Employee performed services during the twelve months prior to leaving the
Company.  In addition, for a period of two (2) years after the Separation Date,
Employee will not encourage, induce, attempt to induce, or assist another to
induce or attempt to induce, any person employed by the Company to terminate his
or her employment with the Company.  If Employee seeks work elsewhere, whether
as an employee, consultant or in any other capacity, Employee will disclose the
terms of this non-compete/non-solicitation agreement to all persons and entities
by whom Employee seeks to be hired or with whom Employee seeks to do business
before accepting any employment or engagement by them.


9.  Non-Disparagement.  Employee agrees that Employee will not make any
disparaging or derogatory remarks about the Company or any of its officers,
directors, employees or agents at any time.  The Company will direct its
officers and directors not to make any disparaging or derogatory remarks about
the Employee.
 
10.  No Claims.  Employee represents that Employee has not filed any Claim that
was released in this Agreement and that Employee will not do so at any time in
the future; provided, however, that this will not limit Employee from filing a
Claim to enforce the terms of this Agreement.
 
11.  Agreement Confidential.  Employee will keep the fact and terms of this
Agreement completely confidential and will not disclose the existence of this
Agreement or its terms, except as required by law or court order.  Employee may,
however, disclose the existence and terms of this Agreement with Employee’s
attorney, tax advisor, and spouse or domestic partner.  Any such third persons
informed of the terms of this Agreement will in turn be advised by Employee of
this confidentiality provision and requested to maintain it.


12.  Informed Agreement.  Employee has read and fully understands the terms of
this Agreement and its significance and consequences.   Employee acknowledges
that the Company has advised Employee to review the terms of this Agreement with
an attorney and that Employee has either done so or knowingly waived Employee’s
right to do so.  Employee further acknowledges that this Agreement is voluntary
and has not been given as a result of any coercion.


13.  Cooperation.  After the Separation Date, Employee shall provide the Company
with such reasonable assistance and cooperation as the Company may reasonably
request in connection with financial and business issues, investigation, claim,
dispute, judicial, legislative, administrative or arbitral proceeding or
litigation (any of the foregoing, a "Proceeding") arising out of matters within
the knowledge of Employee and related to his employment with the Company.  In
any such instance, Employee shall provide such assistance and cooperation at
times and in places mutually convenient for Employee and the Company and which
do not unreasonably interfere with Employee’s business or personal
activities.  The Company shall pay for Employee’s time at the rate of pay he was
paid by the Company on the Separation Date and his reasonable out-of-pocket
costs and expenses in connection with such assistance and cooperation upon
Employee’s written request in such form and containing such information as the
Company shall reasonably request.
 
14.  Review and Revocation.  Employee has a period of twenty-one (21) days
during which to consider this Agreement prior to signing, but may sign it in
less than twenty-one (21) days at Employee’s option (“Review Period”).  Employee
will have a period of seven (7) days after signing in which to revoke this
Agreement.  This Agreement will not become effective or enforceable until the
seven-day revocation period has expired.  Employee may revoke this Agreement by
delivering a written notice to General Counsel, Onvia, Inc., 509 Olive Way,
Suite 400, Seattle, WA 98101, no later than the seventh day after signing this
Agreement. If Employee revokes this Agreement, Employee will not be entitled to
receive the Severance Payment.
 
15.  Entire Agreement.  This Agreement is the entire agreement between Employee
and the Company, and it supersedes and replaces all prior written and oral
agreements between the parties with respect to its subject matter. Employee
acknowledges that the Company has not made any promises to Employee other than
those included within this Agreement.  No supplement or modification of this
Agreement will be valid, unless it is made in writing and signed by both
parties.
 
16.  Severability.  If any provision or portion of this Agreement is held to be
unenforceable or invalid, the remainder of this Agreement will nevertheless
continue to be enforceable and valid.
 
17.  Governing Law.  This Agreement will be governed, interpreted and enforced
in accordance with the laws of the State of Washington without regard to its
choice of law principles. 


[signatures on next page]



 
 

--------------------------------------------------------------------------------

 

EMPLOYEE UNDERSTANDS THAT EMPLOYEE’S RIGHT TO RECEIVE THE SEVERANCE BENEIFTS
REFERENCED IN THIS AGREEMENT IS SUBJECT TO EMPLOYEE’S COMPLIANCE WITH THE TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT AND THAT EMPLOYEE WOULD NOT RECEIVE
SUCH BENEFITS BUT FOR EMPLOYEE’S EXECUTION OF THIS AGREEMENT.


EMPLOYEE ALSO UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE WILL BE
WAIVING EMPLOYEE’S RIGHTS UNDER FEDERAL, STATE AND LOCAL LAW TO BRING ANY CLAIMS
THAT EMPLOYEE HAS OR MIGHT HAVE AGAINST THE COMPANY.


EMPLOYEE HAS 21 DAYS TO CONSIDER THIS AGREEMENT.  THE COMPANY ADVISES EMPLOYEE
TO CONSULT WITH AN ATTORNEY (AT EMPLOYEE’S OWN EXPENSE) PRIOR TO SIGNING THIS
AGREEMENT.  EMPLOYEE’S SIGNATURE BELOW CONSTITUTES EMPLOYEE’S ACKNOWLEDGMENT
THAT EMPLOYEE HAS BEEN SO ADVISED, THAT EMPLOYEE HAS READ THE AGREEMENT, AND
THAT EMPLOYEE KNOWINGLY AND VOLUNTARILY AGREES TO BE BOUND BY IT.




 Employee
 
 
Signature: /s/ Eirc Gillespie
 
Eric T. Gillespie
 
 
 
Date: November 4, 2010
Onvia, Inc.
 
 
By: /s/ Henry Riner
 
Henry G. Riner
 
President & CEO
 
Date:  November 4, 2010


 
 

--------------------------------------------------------------------------------

 
